DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
 
Response to Amendment
The Examiner acknowledges and enters the amendments filed on 01/28/2022. Claims 2 and 12 have been cancelled. No new claims have been added. Claims 1, 3-11, 13-20 remain pending in the current application. Applicant’s amendments are in response to the Advisory Office Action mailed on 11/15/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 amendment recites “signaling a difference, in base 2 logarithm, between a size of the CTU and a size of a sample resulting from partitioning leaf nodes of the partitioned CTU by the at least one of the binary tree structure and the ternary tree structure”. The bold text indicates that the partitioned leaf node is partitioned by either binary or ternary tree structure. However, in earlier limitation it recites “partitioning leaf nodes of the partitioned CTU by a ternary tree structure”. It is not clear whether the leaf node is first partitioned by a ternary tree structure and then again by either a binary or a ternary tree structure. This ambiguity in claim language has created an indefiniteness in determining the actual scope of the amended claim. Similar issue exists in claim 11. All other claims are also rejected on the same basis because they are directly or indirectly dependent upon the rejected base claims.

Claim 1 recites the amended limitation "signaling a difference, in base 2 logarithm, between a size of the CTU and a size of a sample resulting from partitioning leaf nodes of the partitioned CTU by the at least one of the binary tree structure and the ternary tree structure".  at least one of the binary tree structure and the ternary tree structure”, requires it to appear before this limitation. However, earlier limitation only recites “partitioning leaf nodes of the partitioned CTU by a ternary tree structure”. Similar issue exists in claim 11. All other claims are also rejected on the same basis because they are directly or indirectly dependent upon the rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-11, 13-20 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Gao et al. (US PGPub 2021/0006786 A1) (Inventive concepts disclosed in provisional applications 62/733,074, 62/742,263 and 62/733,076).


Regarding claim 1 (Currently Amended), Gao et al. disclose a method for video coding performed by at least one processor (Fig. 5, reference numeral 502), the method comprising: 
obtaining a coding tree unit (CTU) from video data (Fig. 17, reference numeral 203 is the CTU which is obtained by the encoder 20 from the video data 17 as described in [0198]); 
partitioning the CTU by a quadtree structure ([0204]; It discloses the CTU is first partitioned by a quaternary or a quad tree (QT) structure. Also in Figs. 6-7, it shows how the initial CTU 30 is first partitioned using a QT structure into four sub-blocks 31, 32, 33 and 34 as described in [0275]); 
partitioning leaf nodes of the partitioned CTU by a ternary tree structure ([0204]; It discloses that after QT partitioning, the leaf nodes can be further partitioned using binary tree (BT) or ternary tree (TT) structures. Also in Figs. 6-7, it shows, after the initial QT partitioning structure, the sub-block 32 is further partitioned into 38 and 39 using BT structure); and 
signaling a difference, in base 2 logarithm, between a size of the CTU and a size of a sample resulting from partitioning leaf nodes of the partitioned CTU by the at least one of the binary tree structure and the ternary tree structure (In [0338], P24, Col 1, L31-33, it states sps_log2_min_qt_size_intra_slices_minus2 plus 2 specifies the default minimum luma size of a leaf block resulting from QT splitting of a CTU, wherein in [0338], P24, Col 2, L11-14, it states sps_log2_diff_ctu_max_bt_size_intra_slices specifies the default difference between the luma CTB size and the maximum luma size (width or height) of a coding block that can be split using a BT split. This means sps_log2_diff_ctu_max_bt_size_intra_slices represents the difference in base 2 logarithm between the size of a QT partitioned leaf node and a maximum block size under BT partitioning structure. In [0367], it discloses “The value of log2_diff_ctu_max_bt_ size shall be in the range of 0 to CtbLog2SizeY-MinCbLog2SizeY, inclusive”. Which means the base2 logarithm of the difference (log2_diff_ctu_max_bt_ size) is indeed represented by the difference of base2 logarithm of the size CtbLog2SizeY and the base2 logarithm of the value MinCbLog2SizeY, where CtbLog2SizeY is the size of the CTB sample and as per the disclosure in Eqns. 7-27 and 7-29 Gao et al. show MinCbLog2SizeY being equal MinBtLog2SizeY and MinTtLog2SizeY which are the minimum partitioned CTU sizes (leaf nodes) using BT(Binary tree) and TT (Ternary tree) respectively. See also [0044]. Additionally, the Applicant, in the background of the original disclosure [0005], TABLE1, also states the difference, in base 2 logarithm, of the maximum BT and minimum QT size, as admitted prior art),
wherein each of the at least one value and the size are both also in base 2 logarithm in addition to the difference ([0365]; It discloses that the value of sps_log2_diff_ctu_max_bt_size_intra_slices is equal to CtbLog2SizeY-MinCbLog2SizeY or the value of log2_ diff_ctu_ max_bt_size shall be in the range of 0 to CtbLog2SizeY-MinCbLog2SizeY, inclusive. Here the value itself (CtbLog2SizeY-MinCbLog2SizeY) is in log base 2 as well as the size (CtbLog2SizeY or MinCbLog2SizeY) in addition to the difference sps_log2_diff_ctu_max_bt_size_intra_slices). 

Regarding claim 3 (Original), Gao et al. disclose the method for video coding according to claim 2, wherein the size of the sample is a base 2 logarithm of a minimum size in luma samples of a luma leaf block resulting from partitioning the CTU by the quadtree structure ([0338], P24, Col 1, L31-33; it shows the base 2 logarithm value sps_log2_min_qt_size_intra_slices_minus2 plus 2 represents the minimum size of a luma sample partitioned by QT structure, because as per [0201], the partitioning is done on a CTU consisting of a NxN luma sample together with two corresponding blocks of chroma samples).  

Regarding claim 4 (Original), Gao et al. disclose the method for video coding according to claim 2, wherein the size of the sample is a base 2 logarithm of a maximum size in luma samples of a luma coding block resulting from partitioning the leaf nodes of the partitioned CTU by the binary tree structure ([0044], [0062]; It shows the base 2 logarithm value sps_log2_diff_ctu_max_bt_size_intra_slices represents the maximum size of a luma sample partitioned by BT structure, because as per [0201], the partitioning is done on a CTU consisting of a NxN luma sample together with two corresponding blocks of chroma samples).  

Regarding claim 5 (Original), Gao et al. disclose the method for video coding according to claim 2, wherein the size of the sample is a base 2 logarithm of a maximum size in luma samples of a luma coding block resulting from partitioning the leaf nodes of the partitioned CTU by the ternary tree structure ([0043], [0061]; It shows the base 2 logarithm value sps_log2_diff_ctu_max_tt_size_intra_slices represents the maximum size of a luma sample partitioned by TT structure, because as per [0201], the partitioning is done on a CTU consisting of a NxN luma sample together with two corresponding blocks of chroma samples).  

Regarding claim 6 (Original), Gao et al. disclose the method for video coding according to claim 2, wherein the size of the sample is a base 2 logarithm of a maximum size of a chroma coding block resulting from partitioning the leaf nodes of the partitioned CTU by the binary tree structure ([0044], [0062]; It shows the base 2 logarithm value sps_log2_diff_ctu_max_bt_size_intra_slices represents the maximum size of a chroma sample partitioned by BT structure, because as per [0201], the partitioning is done on a CTU consisting of a NxN luma sample together with two corresponding blocks of chroma samples).  

7 (Original), Gao et al. disclose the method for video coding according to claim 2, wherein the size of the sample is a base 2 logarithm of a maximum size of a chroma coding block resulting from partitioning the leaf nodes of the partitioned CTU by the ternary tree structure ([0043], [0061]; It shows the base 2 logarithm value sps_log2_diff_ctu_max_tt_size_intra_slices represents the maximum size of a chroma sample partitioned by TT structure, because as per [0201], the partitioning is done on a CTU consisting of a NxN luma sample together with two corresponding blocks of chroma samples).  

Regarding claim 8 (Original), Gao et al. disclose the method for video coding according to claim 2, wherein the size of the sample is a base 2 logarithm of a minimum size of a chroma leaf block resulting from partitioning the CTU by the quadtree structure ([0338], P24, Col 1, L31-33; it shows the base 2 logarithm value sps_log2_min_qt_size_intra_slices_minus2 plus 2 represents the minimum size of a chroma sample partitioned by QT structure, because as per [0201], the partitioning is done on a CTU consisting of a NxN luma sample together with two corresponding blocks of chroma samples).  

Regarding claim 9 (Original), Gao et al. disclose the method for video coding according to claim 1, wherein the at least one value comprises minimum size of a coding block (CB) of the CTU ([0338], P24, Col 1, L31-33; it shows the base 2 logarithm value sps_log2_min_qt_size_intra_slices_minus2 plus 2 represents the minimum size of a sample partitioned by QT structure).  

10 (Original), Gao et al. disclose the method for video coding according to claim 1, wherein the at least one value is a predetermined value ([0022]-[0023]; It discloses that the partitioning structure information could be preset).  

Regarding claim 11 (Currently Amended), Gao et al. disclose an apparatus for video coding (Figs. 2-3), the apparatus comprising: 
at least one memory configured to store computer program code ([0254], L15-17; Fig. 4, reference numeral 460); 
at least one processor configured to access the computer program code and operate as instructed by the computer program code ([0254]; Fig. 4, reference numeral 430), the computer program code including: 
obtaining code (Fig. 4, reference numeral 470) configured to cause the at least one processor to obtain a coding tree unit (CTU) from video data (Fig. 17, reference numeral 203 is the CTU which is obtained by the encoder 20 from the video data 17 as described in [0198]); 
partitioning code (Fig. 4, reference numeral 470) configured to cause the at least one processor to partition the CTU by a quadtree structure ([0204]; It discloses the CTU is first partitioned by a quaternary or a quad tree (QT) structure. Also in Figs. 6-7, it shows how the initial CTU 30 is first partitioned using a QT structure into four sub-blocks 31, 32, 33 and 34 as described in [0275]); 
further partitioning code (Fig. 4, reference numeral 470) configured to cause the at least one processor to partition leaf nodes of the partitioned CTU by a ternary tree structure ([0204]; It discloses that after QT partitioning, the leaf nodes can be further partitioned using binary tree Figs. 6-7, it shows, after the initial QT partitioning structure, the sub-block 32 is further partitioned into 38 and 39 using BT structure); and 
signaling code (Fig. 4, reference numeral 470) configured to cause the at least one processor to signal a difference, in base 2 logarithm, between a size of the CTU and a size of a sample resulting from partitioning leaf nodes of the partitioned CTU by the at least one of the binary tree structure and the ternary tree structure (In [0338], P24, Col 1, L31-33, it states sps_log2_min_qt_size_intra_slices_minus2 plus 2 specifies the default minimum luma size of a leaf block resulting from QT splitting of a CTU, wherein in [0338], P24, Col 2, L11-14, it states sps_log2_diff_ctu_max_bt_size_intra_slices specifies the default difference between the luma CTB size and the maximum luma size (width or height) of a coding block that can be split using a BT split. This means sps_log2_diff_ctu_max_bt_size_intra_slices represents the difference in base 2 logarithm between the size of a QT partitioned leaf node and a maximum block size under BT partitioning structure. In [0367], it discloses “The value of log2_diff_ctu_max_bt_ size shall be in the range of 0 to CtbLog2SizeY-MinCbLog2SizeY, inclusive”. Which means the base2 logarithm of the difference (log2_diff_ctu_max_bt_ size) is indeed represented by the difference of base2 logarithm of the size CtbLog2SizeY and the base2 logarithm of the value MinCbLog2SizeY, where CtbLog2SizeY is the size of the CTB sample and as per the disclosure in Eqns. 7-27 and 7-29 Gao et al. show MinCbLog2SizeY being equal to MinBtLog2SizeY and MinTtLog2SizeY which are the minimum partitioned CTU sizes (leaf nodes) using BT(Binary tree) and TT (Ternary tree) respectively. See also [0044]. Additionally, the Applicant, in the background of the original disclosure [0005], TABLE1, also states the difference, in base 2 logarithm, of the maximum BT and minimum QT size, as admitted prior art),
wherein each of the at least one value and the size are both also in base 2 logarithm in addition to the difference ([0365]; It discloses that the value of sps_log2_diff_ctu_max_bt_size_intra_slices is equal to CtbLog2SizeY-MinCbLog2SizeY or the value of log2_ diff_ctu_ max_bt_size shall be in the range of 0 to CtbLog2SizeY-MinCbLog2SizeY, inclusive. Here the value itself (CtbLog2SizeY-MinCbLog2SizeY) is in log base 2 as well as the size (CtbLog2SizeY or MinCbLog2SizeY) in addition to the difference sps_log2_diff_ctu_max_bt_size_intra_slices).

Regarding claim 13 (Original), Gao et al. disclose the apparatus for video coding according to claim 12, wherein the size of the sample is a base 2 logarithm of a minimum size in luma samples of a luma leaf block resulting from partitioning the CTU by the quadtree structure ([0338], P24, Col 1, L31-33; it shows the base 2 logarithm value sps_log2_min_qt_size_intra_slices_minus2 plus 2 represents the minimum size of a luma sample partitioned by QT structure, because as per [0201], the partitioning is done on a CTU consisting of a NxN luma sample together with two corresponding blocks of chroma samples).  

Regarding claim 14 (Original), Gao et al. disclose the apparatus for video coding according to claim 12, wherein the size of the sample is a base 2 logarithm of a maximum size in luma samples of a luma coding block resulting from partitioning the leaf nodes of the partitioned CTU by the binary tree structure ([0044], [0062]; It shows the base 2 logarithm value sps_log2_diff_ctu_max_bt_size_intra_slices represents the maximum size of a luma sample partitioned by BT structure, because as per [0201], the partitioning is done on a CTU consisting of a NxN luma sample together with two corresponding blocks of chroma samples).  

Regarding claim 15 (Original), Gao et al. disclose the apparatus for video coding according to claim 12, wherein the size of the sample is a base 2 logarithm of a maximum size in luma samples of a luma coding block resulting from partitioning the leaf nodes of the partitioned CTU by the ternary tree structure ([0043], [0061]; It shows the base 2 logarithm value sps_log2_diff_ctu_max_tt_size_intra_slices represents the maximum size of a luma sample partitioned by TT structure, because as per [0201], the partitioning is done on a CTU consisting of a NxN luma sample together with two corresponding blocks of chroma samples).  

Regarding claim 16 (Original), Gao et al. disclose the apparatus for video coding according to claim 12, wherein the size of the sample is a base 2 logarithm of a maximum size of a chroma coding block resulting from partitioning the leaf nodes of the partitioned CTU by the binary tree structure ([0044], [0062]; It shows the base 2 logarithm value sps_log2_diff_ctu_max_bt_size_intra_slices represents the maximum size of a chroma sample partitioned by BT structure, because as per [0201], the partitioning is done on a CTU consisting of a NxN luma sample together with two corresponding blocks of chroma samples).  

Regarding claim 17 (Original), Gao et al. disclose the apparatus for video coding according to claim 12, wherein the size of the sample is a base 2 logarithm of a maximum size of a chroma coding block resulting from partitioning the leaf nodes of the partitioned CTU by the ternary tree structure ([0043], [0061]; It shows the base 2 logarithm value sps_log2_diff_ctu_max_tt_size_intra_slices represents the maximum size of a chroma sample [0201], the partitioning is done on a CTU consisting of a NxN luma sample together with two corresponding blocks of chroma samples).  

Regarding claim 18 (Original), Gao et al. disclose the apparatus for video coding according to claim 12, wherein the size of the sample is a base 2 logarithm of a minimum size of a chroma leaf block resulting from partitioning the CTU by the quadtree structure ([0338], P24, Col 1, L31-33; it shows the base 2 logarithm value sps_log2_min_qt_size_intra_slices_minus2 plus 2 represents the minimum size of a chroma sample partitioned by QT structure, because as per [0201], the partitioning is done on a CTU consisting of a NxN luma sample together with two corresponding blocks of chroma samples).  

Regarding claim 19 (Original), Gao et al. disclose the apparatus for video coding according to claim 11, wherein the at least one value comprises minimum size of a coding block (CB) of the CTU ([0338], P24, Col 1, L31-33; it shows the base 2 logarithm value sps_log2_min_qt_size_intra_slices_minus2 plus 2 represents the minimum size of a sample partitioned by QT structure).  

Regarding claim 20 (Currently Amended), Gao et al. disclose a non-transitory computer readable medium storing a program configured to cause a computer ([0083]-[0084]) to: 
obtain a coding tree unit (CTU) from video data (Fig. 17, reference numeral 203 is the CTU, which is obtained by the encoder 20 from the video data 17 as described in [0198]); 
partition the CTU by a quadtree structure ([0204]; It discloses the CTU is first partitioned by a quaternary or a quad tree (QT) structure. Also in Figs. 6-7, it shows how the 30 is first partitioned using a QT structure into four sub-blocks 31, 32, 33 and 34 as described in [0275]); 
partition leaf nodes of the partitioned CTU by at least one of a binary tree structure and a ternary tree structure ([0204]; It discloses that after QT partitioning, the leaf nodes can be further partitioned using binary tree (BT) or ternary tree (TT) structures. Also in Figs. 6-7, it shows, after the initial QT partitioning structure, the sub-block 32 is further partitioned into 38 and 39 using BT structure); and 
signal a difference, in base 2 logarithm, between a size of the CTU and a size of a sample resulting from partitioning leaf nodes of the partitioned CTU by the at least one of the binary tree structure and the ternary tree structure (In [0338], P24, Col 1, L31-33, it states sps_log2_min_qt_size_intra_slices_minus2 plus 2 specifies the default minimum luma size of a leaf block resulting from QT splitting of a CTU, wherein in [0338], P24, Col 2, L11-14, it states sps_log2_diff_ctu_max_bt_size_intra_slices specifies the default difference between the luma CTB size and the maximum luma size (width or height) of a coding block that can be split using a BT split. This means sps_log2_diff_ctu_max_bt_size_intra_slices represents the difference in base 2 logarithm between the size of a QT partitioned leaf node and a maximum block size under BT partitioning structure. In [0367], it discloses “The value of log2_diff_ctu_max_bt_ size shall be in the range of 0 to CtbLog2SizeY-MinCbLog2SizeY, inclusive”. Which means the base2 logarithm of the difference (log2_diff_ctu_max_bt_ size) is indeed represented by the difference of base2 logarithm of the size CtbLog2SizeY and the base2 logarithm of the value MinCbLog2SizeY, where CtbLog2SizeY is the size of the CTB sample and as per the disclosure in Eqns. 7-27 and 7-29 Gao et al. show MinCbLog2SizeY being equal to MinBtLog2SizeY and MinTtLog2SizeY which are the minimum partitioned CTU sizes (leaf [0044]. Additionally, the Applicant, in the background of the original disclosure [0005], TABLE1, also states the difference, in base 2 logarithm, of the maximum BT and minimum QT size, as admitted prior art),
wherein each of the at least one value and the size are both also in base 2 logarithm in addition to the difference ([0365]; It discloses that the value of sps_log2_diff_ctu_max_bt_size_intra_slices is equal to CtbLog2SizeY-MinCbLog2SizeY or the value of log2_ diff_ctu_ max_bt_size shall be in the range of 0 to CtbLog2SizeY-MinCbLog2SizeY, inclusive. Here the value itself (CtbLog2SizeY-MinCbLog2SizeY) is in log base 2 as well as the size (CtbLog2SizeY or MinCbLog2SizeY) in addition to the difference sps_log2_diff_ctu_max_bt_size_intra_slices).


Response to Arguments
Applicant's arguments filed on 01/28/2022 have been fully considered but they are not persuasive.
The Applicant in P8-9 of the remark section argues regarding the rejection of independent claim 1 under 35 USC 102(a)(2) by stating that “Claim 1 previously recited “signaling a difference...between a value and a size...” where previous claim 2 defined the “value” as “a size of the CTU.” The pending rejection of that claim 2 cited to Gao paragraph [0338] for an alleged “value” of “sps log2 diff _ctu_max_bt_size intra slices” that “is for a size of the CTU.” Even if such “value” were “for a size of the CTU,” arguendo, Gao does not disclose or reasonably suggest that such “value” is also used to find, much less signal, any “difference” much less the claimed “difference... between a size of the CTU and a size...”. The 
The Examiner cannot concur with the Applicant and respectfully disagrees. The Applicant states that the Examiner admits in the Advisory Action dated 11/15/2021, that the amendments dated 11/01/2021 will overcome the previous rejection. However, nowhere in the Advisory Action it was mentioned, let alone admitted, that the claim amendments will overcome Gao et al (US PGPub 2021/0006786 A1). 
Firstly, the amendments have narrowed the limitation of leaf node partitioning of the CTU by using a ternary tree structure only instead of either a binary or a ternary tree structure. However, Gao et al. already teach leaf node partitioning by either binary or ternary tree structure as disclosed in [0204], where it states after QT partitioning, the leaf nodes can be further partitioned using binary tree (BT) or ternary tree (TT) structures. Therefore, the narrowing down of the claim limitation did not overcome the prior-art reference.
Secondly, the amendments have replaced the "at least one value" of a sample resulting from partitioning of a CTU to "a size of the CTU". It is to be noted that the now canceled dependent claim 2 previously recited that "at least one value" is "a size of the CTU". The limitation of the dependent claim 2 has been incorporated into independent claim 1. However, the reference of Gao et al. anticipate this amended limitation as well. In [0338], P24, Col. 2, L11-14 and P25, Col. 1, L4-7, it recites "log2_diff_ctu_max_bt_size specifies the difference between the luma CTB size and the maximum luma size (width or height) of a coding block that can be split using a binary split for the current slice". Here the luma CTB size is the size of the CTU and the maximum luma size is the size of a sample resulting from a binary split. Which clearly anticipates the amended limitation of claim 1.
Thirdly, the current reference of Gao et al. disclose in [0367] “The value of log2_diff_ctu_max_bt_ size shall be in the range of 0 to CtbLog2SizeY-MinCbLog2SizeY, inclusive”. Which means the base2 logarithm of the difference (log2_diff_ctu_max_bt_ size) is indeed represented by the difference of base2 logarithm of the size CtbLog2SizeY and the base2 logarithm of the value MinCbLog2SizeY, where CtbLog2SizeY is the size of the CTB sample Eqns. 7-27 and 7-29, MinCbLog2SizeY is equal to MinBtLog2SizeY and MinTtLog2SizeY which are the minimum partitioned CTU sizes (leaf nodes) using BT (Binary tree) and TT (Ternary tree) respectively. Therefore, the Examiner strongly believes that the reference of Gao et al. still anticipates all the limitations of the amended limitations of all the independent claims.
Lastly, in addition to the above cited reference, the Examiner would like to point to the Applicant's original disclosure paragraph [5], Table 1, Page 3, which clearly admits the claimed limitation as an admitted prior art. This was also cited by the Examiner in all the previous office actions in the rejection of claim 1. Therefore, in arguendo, even if Gao et al. do not teach the limitation (which it does, because Gao et al. also teach the same limitations as in the admitted prior-art of the Applicant), the Applicant's admitted prior art clearly shows that the amended limitation is not patentable over the prior art teachings.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “UNSYMMETRICAL QUAD-TREE PARTITIONING” – Zhang et al., WO 2020/156572 A1.
2. “RELATION BETWEEN PARTITION CONSTRAINT ELEMENTS” – Gao et al., WO 2020/048466 A1.
3. “A VIDEO ENCODER, A VIDEO DECODER AND CORRESPONDING METHODS” – Gao et al., WO 2020/048465 A1.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485